[J-22-2019] [MO: Wecht, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


 US AIRWAYS, INC. AND SEDGWICK                   :   No. 35 WAP 2018
 CLAIMS MANAGEMENT SERVICES,                     :
 INC.,                                           :   Appeal from the Order of the
                                                 :   Commonwealth Court entered
                      Appellants                 :   February 22, 2018 at No. 612 CD
                                                 :   2017, affirming the Order of the
                                                 :   Workers' Compensation Appeal Board
               v.                                :   dated April 19, 2017 at No. A16-0545.
                                                 :
                                                 :   ARGUED: May 14, 2019
 WORKERS' COMPENSATION APPEAL                    :
 BOARD (BOCKELMAN),                              :
                                                 :
                      Appellees                  :


                                 CONCURRING OPINION


JUSTICE DOUGHERTY                                    DECIDED: NOVEMBER 20, 2019


       I concur in the result reached by the majority. I write separately to note my concern

that the majority’s opinion might be read as expanding Epler v. North American Rockwell

Corp., 393 A.2d 1163 (Pa. 1978), to all avenues of ingress to and egress from the

workplace. I do not approve of such a broad reading, and thus emphasize the majority’s

holding is limited to the discrete facts of this case. Majority Opinion, slip op. at 13.

       Specifically, the record reveals US Airways was legally obligated to reimburse

claimant for parking expenses under the applicable collective bargaining agreement, and

ostensibly complied with this contractual obligation by purchasing the required SIDA

badge for claimant and thereby sponsoring her airport parking. Moreover, due to the

expansive geographical size of the Philadelphia International Airport (and the strict

security requirements inherent in modern-day airport terminal access), when claimant
used the SIDA badge provided by her employer US Airways to enter the secure employee

parking lot, she had no realistic choice but to use the employee shuttle bus to enter and

exit from the terminal — her workplace. In my view, these circumstances in particular

indicate claimant’s use of the shuttle bus was connected with and integral to her

employer’s operations at the Philadelphia International Airport, and the Commonwealth

Court correctly determined she is entitled to workers’ compensation benefits as a result

of her injury on that bus.1




1 I respectfully distance myself from the majority’s unnecessary additional holding
regarding the employee parking lot, which is not at issue in this appeal. See Majority
Opinion, slip op. at 13 (“Given these facts, we have little difficulty concluding that the
parking lot and shuttle were connected with, and thus integral to, US Airways’ business
operations at the Philadelphia International Airport.”) (emphasis added).


                              [J-22-2019] [MO: Wecht, J.] - 2